Broyles, J.,
dissenting. In my opinion there was direct evidence of a sale of whisky by the accused. A policeman of the city of Carrollton swore that he sent one Simpson to buy whisky from the defendant; that he watched Simpson and saw him go to the defendant and hand him some money; that after receiving the money the accused went over.toward a barn and came back within a short time and handed the bottle of whisky to Simpson. Under numerous decisions of the Supreme Court and of this court, this evidence was sufficient to show that a sale of whisky had occurred. This evidence by itself would not only have authorized a finding that the defendant was guilty, but would have demanded it. The defendant introduced no evidence, but made a statement in which he denied his guilt, and offered what the jury might have considered a reasonable explanation of his conduct; but the jury had a right to reject his statement entirely, which they evidently did. His statement being rejected and out of the case, nothing was left but the direct evidence of .the defendant’s guilt, and, in my opinion, the judgment overruling the motion for a new trial should be sustained.